As filed with the Securities and Exchange Commission on May 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22818 Westchester Capital Funds (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon Westchester Capital Funds 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-343-8959 Date of fiscal year end: December 31, 2014 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 82.71% ADVERTISING - 5.52% Lamar Advertising Company Class A (a)(f) $ Omnicom Group, Inc. (d)(f)(k) AIRLINES - 0.29% American Airlines Group, Inc. (a) APPAREL RETAIL - 2.13% Jos. A. Bank Clothiers, Inc. (a)(f) APPLICATION SOFTWARE - 0.22% King Digital Entertainment plc (a)(b)(g) AUTOMOBILE MANUFACTURERS - 1.87% General Motors Company (f) BROADCASTING & CABLE TV - 0.69% CBS Corporation Class B (e) CABLE & SATELLITE TV - 5.13% DISH Network Corporation Class A (a)(f) Sirius XM Holdings, Inc. (a)(f) Time Warner Cable, Inc. (f) COAL & CONSUMABLE FUELS - 0.90% CONSOL Energy, Inc. (f) CONSTRUCTION & ENGINEERING - 0.78% Foster Wheeler AG (a)(b)(f) CONSTRUCTION MATERIALS - 1.59% Texas Industries, Inc. (a)(f) CONSUMER FINANCE - 2.74% SLM Corporation (f) DISTILLERS & VINTNERS - 0.17% Beam, Inc. (e) DIVERSIFIED BANKS - 1.98% Citigroup, Inc. (f) DIVERSIFIED CHEMICALS - 6.31% The Dow Chemical Company (f) E.I. Du Pont de Nemours & Company (f) Huntsman Corporation (f) DIVERSIFIED SUPPORT SERVICES - 0.97% Iron Mountain, Inc. (f) FOOD RETAIL - 1.08% Safeway, Inc. (f) HEALTH CARE DISTRIBUTORS - 0.28% McKesson Corporation INDUSTRIAL CONGLOMERATES - 2.11% General Electric Company (f) INDUSTRIAL MACHINERY - 1.09% Allegion plc (b) 1 Dover Corporation 82 The Timken Company (f) INTEGRATED OIL & GAS - 1.83% Occidental Petroleum Corporation (f) INTEGRATED TELECOMMUNICATION SERVICES - 1.17% Verizon Communications, Inc. (f) INTERNET SOFTWARE & SERVICES - 1.10% Equinix, Inc. (a) Yahoo!, Inc. (a)(f) LIFE SCIENCES TOOLS & SERVICES - 1.34% Agilent Technologies, Inc. (f) MOVIES & ENTERTAINMENT - 0.37% Twenty-First Century Fox, Inc. Class B (g) MULTI-LINE INSURANCE - 3.67% American International Group, Inc. (f) Genworth Financial, Inc. Class A (a) MULTI-UTILITIES - 1.93% CenterPoint Energy, Inc. (f) OIL & GAS DRILLING - 0.12% Noble Corporation plc (b) OIL & GAS EQUIPMENT & SERVICES - 5.46% Halliburton Company (e) National Oilwell Varco, Inc. (f) Oil States International, Inc. (a)(f) OIL & GAS EXPLORATION & PRODUCTION - 2.51% Anadarko Petroleum Corporation (f) Aurora Oil & Gas, Ltd. (a)(b)(e) QEP Resources, Inc. (e) OIL & GAS STORAGE & TRANSPORTATION - 1.56% Williams Companies, Inc. (f) PAPER & FOREST PRODUCTS - 1.29% Ainsworth Lumber Company, Ltd. (a)(b)(f) PAPER PRODUCTS - 1.36% International Paper Company (f) PHARMACEUTICALS - 1.98% Endo International plc (a)(b)(f) Forest Laboratories, Inc. (a)(d)(e)(k) REGIONAL BANKS - 1.06% Investors Bancorp, Inc. (f) REITS - 4.55% CommonWealth REIT (f) NorthStar Realty Finance Corporation (e) Starwood Property Trust, Inc. (f) Starwood Waypoint Residential Trust (a) Weyerhaeuser Company (f) SEMICONDUCTOR EQUIPMENT - 2.01% Tokyo Electron, Ltd. - ADR (f) SEMICONDUCTORS - 0.80% LSI Corporation (h) RDA Microelectronics, Inc. - ADR (f) SPECIALTY CHEMICALS - 0.80% Ashland, Inc. (f) TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS - 1.28% Eastman Kodak Company (a)(d)(e)(k)(l) Nokia Oyj - ADR (a)(f) THRIFTS & MORTGAGE FINANCE - 0.94% Hudson City Bancorp, Inc. (f) TOBACCO - 1.39% Lorillard, Inc. (f) TRUCKING - 2.35% Hertz Global Holdings, Inc. (a)(f) WIRELESS TELECOMMUNICATION SERVICES - 5.99% Sprint Corporation (a)(f) T-Mobile U.S., Inc. (a)(f) Vodafone Group plc - ADR (f) TOTAL COMMON STOCKS (Cost $5,115,252) PREFERRED STOCKS - 5.50% The Allstate Corporation, 6.625%, Series E (a)(e) American Homes 4 Rent, 5.000%, Series B (f) CommonWealth REIT, 7.250% (f) HSBC USA, Inc., 6.500%, Series H (f) HSBC USA, Inc., 2.856% 61 Morgan Stanley Capital Trust V, 5.750% SLM Corporation, 6.970%, Series A (e) Verizon Communications, Inc., 5.900% (a)(f) TOTAL PREFERRED STOCKS (Cost $336,764) CLOSED-END FUNDS - 2.70% Eaton Vance Floating-Rate Income Trust First Trust MLP and Energy Income Fund First Trust Senior Floating Rate Income Fund II Nuveen Energy MLP Total Return Fund TOTAL CLOSED-END FUNDS (Cost $164,736) EXCHANGE-TRADED NOTES - 1.46% The JPMorgan Alerian MLP Index ETN TOTAL EXCHANGE-TRADED NOTES (Cost $89,806) Principal Amount CORPORATE BONDS - 0.63% Energy Future Intermediate Holding Company LLC $ 10.000%, 12/1/2020 (Acquired 1/7/14, Cost $39,579) (e)(i)(j) TOTAL CORPORATE BONDS (Cost $39,579) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 0.56% Agilent Technologies, Inc. 14 Expiration: May 2014, Exercise Price: $50.00 1 Expiration: August 2014, Exercise Price: $50.00 Allegion plc 3 Expiration: June 2014, Exercise Price: $45.00 American Airlines Group, Inc. 5 Expiration: April 2014, Exercise Price: $29.00 25 American International Group, Inc. 10 Expiration: April 2014, Exercise Price: $42.00 40 2 Expiration: April 2014, Exercise Price: $45.00 8 9 Expiration: May 2014, Exercise Price: $41.00 86 8 Expiration: May 2014, Exercise Price: $43.00 6 Expiration: May 2014, Exercise Price: $44.00 Anadarko Petroleum Corporation 9 Expiration: May 2014, Exercise Price: $65.00 Ashland, Inc. 5 Expiration: April 2014, Exercise Price: $80.00 25 AT&T, Inc. 10 Expiration: June 2014, Exercise Price: $28.00 60 14 Expiration: June 2014, Exercise Price: $30.00 CBS Corporation Class B 6 Expiration: June 2014, Exercise Price: $55.00 CenterPoint Energy, Inc. 6 Expiration: August 2014, Exercise Price: $17.50 60 Chemtura Corporation 14 Expiration: June 2014, Exercise Price: $22.50 Citigroup, Inc. 4 Expiration: April 2014, Exercise Price: $45.00 92 5 Expiration: June 2014, Exercise Price: $42.00 10 Expiration: June 2014, Exercise Price: $44.00 CommonWealth REIT 14 Expiration: April 2014, Exercise Price: $22.50 2 Expiration: July 2014, Exercise Price: $22.50 CONSOL Energy, Inc. 14 Expiration: April 2014, Exercise Price: $30.00 49 DISH Network Corporation Class A 7 Expiration: June 2014, Exercise Price: $50.00 6 Expiration: June 2014, Exercise Price: $52.50 The Dow Chemical Company 15 Expiration: June 2014, Exercise Price: $42.00 E.I. Du Pont de Nemours & Company 2 Expiration: April 2014, Exercise Price: $52.50 5 12 Expiration: April 2014, Exercise Price: $55.00 36 6 Expiration: April 2014, Exercise Price: $60.00 36 Eli Lilly & Company 3 Expiration: April 2014, Exercise Price: $45.00 9 Endo International plc 4 Expiration: April 2014, Exercise Price: $50.00 70 Equinix, Inc. 5 Expiration: June 2014, Exercise Price: $175.00 General Electric Company 16 Expiration: May 2014, Exercise Price: $22.00 72 26 Expiration: June 2014, Exercise Price: $21.00 General Motors Company 20 Expiration: June 2014, Exercise Price: $30.00 10 Expiration: June 2014, Exercise Price: $32.00 1 Expiration: June 2014, Exercise Price: $34.00 Genworth Financial, Inc. Class A 7 Expiration: June 2014, Exercise Price: $12.00 63 Halliburton Company 3 Expiration: July 2014, Exercise Price: $49.00 Hertz Global Holdings, Inc. 16 Expiration: June 2014, Exercise Price: $21.00 33 Expiration: June 2014, Exercise Price: $22.00 Hess Corporation 6 Expiration: May 2014, Exercise Price: $67.50 54 14 Expiration: May 2014, Exercise Price: $70.00 Huntsman Corporation 16 Expiration: May 2014, Exercise Price: $19.00 37 Expiration: May 2014, Exercise Price: $21.00 International Paper Company 7 Expiration: April 2014, Exercise Price: $41.00 14 3 Expiration: April 2014, Exercise Price: $42.00 15 6 Expiration: July 2014, Exercise Price: $40.00 Iron Mountain, Inc. 18 Expiration: April 2014, Exercise Price: $20.00 90 6 Expiration: April 2014, Exercise Price: $22.50 72 Keurig Green Mountain, Inc. 9 Expiration: April 2014, Exercise Price: $85.00 81 9 Expiration: April 2014, Exercise Price: $110.00 Lamar Advertising Company Class A 38 Expiration: April 2014, Exercise Price: $42.00 9 Expiration: April 2014, Exercise Price: $46.00 McKesson Corporation 1 Expiration: May 2014, Exercise Price: $140.00 13 Microsoft Corporation 16 Expiration: April 2014, Exercise Price: $32.00 16 National Oilwell Varco, Inc. 18 Expiration: May 2014, Exercise Price: $65.00 2 Expiration: May 2014, Exercise Price: $72.50 Noble Corporation plc 22 Expiration: June 2014, Exercise Price: $29.00 Nokia Oyj - ADR 32 Expiration: May 2014, Exercise Price: $5.00 Occidental Petroleum Corporation 7 Expiration: May 2014, Exercise Price: $75.00 28 2 Expiration: August 2014, Exercise Price: $82.50 2 Expiration: August 2014, Exercise Price: $85.00 Oil States International, Inc. 3 Expiration: June 2014, Exercise Price: $75.00 98 8 Expiration: June 2014, Exercise Price: $85.00 Pfizer, Inc. 33 Expiration: June 2014, Exercise Price: $28.00 QEP Resources, Inc. 4 Expiration: June 2014, Exercise Price: $20.00 30 20 Expiration: June 2014, Exercise Price: $25.00 SLM Corporation 7 Expiration: April 2014, Exercise Price: $20.00 42 7 Expiration: April 2014, Exercise Price: $22.00 39 22 Expiration: April 2014, Exercise Price: $23.00 28 Expiration: July 2014, Exercise Price: $20.00 SPDR S&P rust 2 Expiration: April 2014, Exercise Price: $183.00 8 Expiration: April 2014, Exercise Price: $185.00 6 Expiration: May 2014, Exercise Price: $183.00 Sprint Corporation 10 Expiration: May 2014, Exercise Price: $5.00 15 42 Expiration: May 2014, Exercise Price: $6.00 84 30 Expiration: August 2014, Exercise Price: $6.00 Time Warner Cable, Inc. 4 Expiration: April 2014, Exercise Price: $120.00 40 The Timken Company 6 Expiration: June 2014, Exercise Price: $47.50 T-Mobile U.S., Inc. 16 Expiration: May 2014, Exercise Price: $26.00 32 Expiration: May 2014, Exercise Price: $28.00 Verizon Communications, Inc. 1 Expiration: May 2014, Exercise Price: $45.00 44 5 Expiration: June 2014, Exercise Price: $43.00 Vivendi SA 15 Expiration: May 2014, Exercise Price: EUR 17.00 (k) 83 29 Expiration: May 2014, Exercise Price: EUR 18.00 (k) Vodafone Group plc - ADR 12 Expiration: April 2014, Exercise Price: $33.00 24 Weyerhaeuser Company 3 Expiration: April 2014, Exercise Price: $24.00 15 9 Expiration: April 2014, Exercise Price: $25.00 23 Williams Companies, Inc. 19 Expiration: May 2014, Exercise Price: $35.00 Yahoo!, Inc. 12 Expiration: July 2014, Exercise Price: $33.00 TOTAL PURCHASED PUT OPTIONS (Cost $68,059) Shares SHORT-TERM INVESTMENTS - 8.92% Fidelity Institutional Government Portfolio, Institutional Share Class, 0.01% (c)(f) The Liquid Asset Portfolio, Institutional Share Class, 0.06% (c)(f) TOTAL SHORT-TERM INVESTMENTS (Cost $557,038) TOTAL INVESTMENTS (Cost $6,371,234) - 102.48% $ ADR - American Depository Receipt ETF - Exchange-Traded Fund ETN - Exchange-Traded Note EUR - Euro plc - Public Limited Company REIT - Real Estate Investment Trust (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2014. (d) Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of March 31, 2014, these securities represented 0.63% of total net assets. (j) Default or other conditions exist and the security is not presently accruing income. (k) Level 2 Security. Please see footnote (n) on the schedule of investments for more information. (l) Restricted security. (m) The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (n) Investment Valuation - Securities listed on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered open-end investment companies other than exchange-traded funds are valued at their reported net asset value (“NAV”). Equity securities that are traded on a national securities exchange are valued at the last sale price at the close of that exchange. The securities valued using quoted prices in active markets are classified as Level 1 investments. Securities not listed on an exchange, but for which market transaction prices are reported, are valued at the last sale price as of the close of the New York Stock Exchange. Non-exchange listed securities are valued based on evaluations provided by a third party, when available, or at the mean of the closing bid and asked prices or valued based on the announced price. These securities are classified as Level 2 investments. In pricing corporate bonds and other debt securities that are not obligations of the U.S. Government or its agencies, the mean of the reported closing bid and asked prices is used. These securities are classified as Level 2 investments. As a secondary source, an individual broker bid may be used to value debt securities if the Adviser reasonably believes such bid is an actionable bid in that the broker would be willing to transact at that price. These securities are generally classified as Level 2 or Level 3 investments. Exchange-traded options are valued at the higher of the intrinsic value of the option (i.e., what the Fund would pay or can receive upon exercising the option) or the last reported composite sale price.If no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices is used. Non-exchange-traded options will be valued at the higher of the intrinsic value of the option or at the price supplied by the counterparty. Options for which there is an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Investments in United States government securities (other than short-term securities) are valued at the mean between the 4:00 PM bid and asked prices supplied by a third party vendor. Short-term fixed-income securities having a maturity of less than 60 days are valued at amortized cost. Registered open-end investment companies other than exchange-traded funds (i.e., ETFs) are valued at their reported NAV per share. Securities for which there are no market quotations readily available or for which such quotations are unreliable are valued at fair value as determined in accordance with procedures adopted by the Board of Trustees and under the supervision of the Board of Trustees. The factors for fair valuation the Adviser may consider include, among other things: fundamental analytical data; the nature and duration of restrictions on disposition; an evaluation of forces that influence the market in which the securities are purchased and sold; public trading in similar securities of the issuer or comparable issuers. When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. These securities are generally classified as Level 2 or 3 depending on the inputs as described below.At March 31, 2014, securities fair valued in good faith based on the absolute value of long investments and based on the absolute value of unrealized gains or losses on swap contracts represented 3.35% of net assets. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of March 31, 2014. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2014. Investments at Fair Value Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $ $
